PER CURIAM:
El Lie. Héctor Santiago Casanova fue ad-mitido al ejercicio de la abogacía el 9 de enero de 1970 y admitido a ejercer la notaría el 6 de febrero de 1970.
Mediante querella presentada por el Procurador General el 5 de octubre de 1988, se solicita la separación permanente del referido abogado tanto del ejercicio de la abogacía como del notariado. La querella se fundamenta en que el licen-ciado Santiago Casanova fue acusado y convicto, luego de hacer alegación de culpabilidad, de violar los Arts. 403(b), 404 y 406 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. secs. 2403(b), 2404 y 2406. Nos acompaña copia certificada de las sentencias dictadas.
Considerada la naturaleza de dichas convicciones, y en virtud de la See. 9 de la Ley de 11 de marzo de 1909 (4 L.P.R.A. see. 735) y de nuestra facultad inherente para re-glamentar la profesión de abogado, ordenamos la separa-*490ción inmediata del querellado del ejercicio de la abogacía y del notariado, y que su nombre sea borrado del Registro de Abogados autorizados a ejercer en esta jurisdicción. In re Pérez Reilly, 120 D.P.R. 517 (1988); In re Malavé Ortiz, 119 D.P.R. 192 (1987); In re Zamot Pérez, 119 D.P.R. 58 (1987); In re Boscio Monllor, 116 D.P.R. 692 (1985).

Copia de la querella y de la presente será notificada al querellado Héctor Santiago Casanova.


El Alguacil General de este Tribunal se incautará de los protocolos y registros de afidávit y los entregará al Director de la Oficina de Inspección de Notarías para que sean exa-minados y oportunamente nos informe el resultado de dicha gestión.

El Juez Asociado Señor Ortiz no intervino.